DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Ober (US-20050220534) discloses a coil feeding device, comprising: a roller mechanism 15,20,20a, used to carry a coiled material 12 having a shaft hole 13, wherein the roller mechanism comprises a shaft 15 penetrating through the shaft hole, a tension structure 20,20a is disposed on the shaft, and the tension structure comprises: a first sleeve 40, sleeved outside the shaft; a second sleeve 50, wherein an outer wall 53 of the second sleeve is abutted against an inner wall (wall of 13 facing shaft 15) of the shaft hole (depicted in Figure 2); and a tapered fixing member 30; wherein an inner wall of the first sleeve is connected to the tapered fixing member (via threads 35,42); wherein the tapered fixing member holds the shaft to achieve mutual fixation of the coiled material and the shaft; a base mechanism (inherent to support shaft 15), used to support the roller mechanism (Figures 1-5).
Osborne, Jr. discloses a coil feeding device comprising a base mechanism 36, used to support a roller mechanism 30, used to carry a coiled material 20; and a compression rod mechanism 60, used to drive a rotation of the roller mechanism, wherein the compression mechanism is used in concert with a feed roller 18 (Figures 1-19).
Ober, Osborne, Jr., and the rest of the prior art of record, when taken as a whole do not disclose or suggest the combination of claim 1 and 9 including a graphic machine comprising a coil feeding device comprising a tension structure wherein an outer wall of a first sleeve is connected with a second sleeve, wherein when the first sleeve and second sleeve are fixed to each other, the tapered fixing member holds the shaft to achieve mutual fixation of the coiled material to the shaft; wherein the base mechanism is detachably mounted on a graphic machine; and wherein the compression rod mechanism is used in concert with a conveyor belt of the graphic machine in conjunction with the rest of the limitations of claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619